Citation Nr: 0637489	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for arthritis of the lumbar spine.  

2.	Entitlement to an initial rating in excess of 10 percent 
for the residuals of a meniscal tear of the right knee.  

3.	Entitlement to an effective date earlier than November 10, 
2003, for an award of a 30 percent rating for the residuals 
of a medial meniscectomy of the left knee.  

4.	Entitlement to an effective date earlier than May 29, 
2001, for an award of service connection for cervical disc 
disease.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to June 
1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran initially appealed the initial evaluation of his 
service-connected left knee disorder, which, after initial 
appeal of a noncompensable evaluation, was awarded at 10 
percent disabling from the effective date of service 
connection in July 1999.  In the substantive appeal submitted 
in December 2004, the veteran stated that he agreed with the 
30 percent evaluation that has now been assigned for the left 
knee disorder, but believed that that evaluation should have 
been retroactively assigned.  Therefore, the Board will 
confine this discussion to the effective date of the award of 
the 30 percent rating.  

The veteran testified at a hearing before the undersigned 
Member of the Board in July 2006.  




FINDINGS OF FACT

1.	Prior to September 2003, the lumbar arthritis is shown to 
be manifested by pain, forward flexion to 100 degrees, 
backward extension to 20 degrees and bilateral lateral 
flexion to 10 degrees; it is not productive of more than 
slight impairment.  

2.	Subsequent to September 2003, the lumbar arthritis is not 
shown to be manifested by forward flexion limited to 60 
degrees or combined motion of the thoracolumbar spine of not 
greater than 120 degrees.  Neither is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis manifested.  

3.	The residuals of a meniscal tear of the right knee are 
manifested by range of motion from minus 10 degrees extension 
to 120 degrees flexion and pain.  

4.	The earliest date that it is factually ascertainable that 
an increase in disability of the veteran's left knee disorder 
had occurred is November 10, 2003.  

5.	The claim submitted by the veteran on July 28, 1999, 
included a claim for service connection for disability of the 
cervical spine.  


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 10 percent 
for arthritis of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 5292 
(2000), 5242 (2006).  

2.	The criteria for an initial rating in excess of 10 percent 
for the residuals of a meniscal tear of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Code 5019 (2006).  

3.	The proper effective date for an award of a 30 percent 
rating for the residuals of a medial meniscectomy of the left 
knee is November 10, 2003.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.71a, Code 5261 (2006).  

4.	The proper effective date for an award of service 
connection for cervical disc disease is July 28, 1999.  
38 U.S.C.A. § 5110(a)(b) (West 2002); 38 C.F.R. § 3.400(a)(b) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In VCAA letters dated in March 2005 and June 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims including what is necessary to 
establish a disability rating and effective date for the 
disabilities on appeal.  Therefore, the notice is found to be 
adequate in this case.  

Disability evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Degenerative Joint Disease Lumbar Spine

Service connection for the veteran's lumbar spine disorder, 
diagnosed as degenerative joint disease of the lumbar spine, 
was granted by the RO in a December 2003 rating decision.  
The effective date of the award was in July 1999.  The 
regulations for the evaluation of disabilities of the lumbar 
spine were amended, effective in September 2002 and again in 
September 2003.  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date. VAOPGCPREC 3-2000.  It is initially 
noted that the revision of regulations made in September 2002 
apply to intervertebral disc disease.  The veteran has not 
been diagnosed as having intervertebral disc disease of the 
lumbar spine.  As such, the only applicable change in the 
regulations is that made in September 2003.  

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

An examination was conducted by VA in November 2003.  At that 
time, the veteran's pertinent complaints included pain in the 
lower back that shot down the left and right lower legs.  The 
lower back pain was worsened by any prolonged position, such 
as sitting, standing, lying down or carrying a heavy load.  
He stated that the pain radiated down both lower legs and 
that he obtained relief when changing position.  He did not 
use a cane, crutches, or a brace.  He had no history of 
lumbar surgery.  On examination, the veteran had tenderness 
in the area of L4-5.  Forward flexion was to 100 degrees, 
extension was to 20 degrees, and lateral flexion was to 10 
degrees.  There was pain with range of motion, but no muscle 
spasm.  Straight leg raising was positive bilaterally.  
Muscle strength was 5/5, bilaterally.  Sensation was plus in 
the lower extremities, except for the area around the left 
knee.  An X-ray study of the lumbosacral spine showed minor 
degenerative changes, without significant disc space 
narrowing, and a transitional lumbosacral segment.  The final 
pertinent diagnosis was degenerative joint disease of the 
lumbar spine.  

The November 2003 VA examination shows that the veteran has 
some limitation of motion of the lumbar spine in extension 
and lateral flexion.  Forward flexion is not shown to be 
limited and is, in fact, 10 degrees above normal.  
38 C.F.R. § 4.71a, Plate V (2006).  Under the criteria in 
effect prior to September 2003, a 20 percent disability 
rating requires moderate limitation.  The Board does not find 
that the slight limitations of extension and lateral flexion, 
in the absence of muscle spasm, are productive of moderate 
impairment.  Therefore, a rating in excess of 10 percent 
under that old criteria is not warranted.  Under the revised 
criteria, the veteran  would have to manifest forward flexion 
not greater than 60 degrees or combined motion of the 
thoracolumbar spine of not greater than 120 degrees.  A 20 
percent rating may also be awarded on the basis of muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  This has not been 
demonstrated on examination of the veteran.  As such, the 
criteria for a rating in excess of 10 percent for the 
veteran's lumbar spine arthritis have not been met and an 
increased rating is not warranted.  

Right Knee

Regarding the evaluation of the veteran's right knee 
disorder, this disability has also been rated as 10 percent 
disabling since the date of the veteran's original claim in 
July 1999.  The rating has been assigned on the basis of 
bursitis, which is to be rated on limitation of motion like 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5019.  


500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

A fee-basis examination of the right knee was conducted by 
VA in August 2001.  At that time, range of motion of the 
right knee was restricted in flexion to 75 degrees.  There 
was no heat, redness, swelling, effusion, drainage, abnormal 
movement, instability or weakness.  Drawer sign and McMurray 
tests were negative, without pain.  The range of motion of 
the knee was restricted by pain and there was lack of 
endurance on repeated use.  There were no constitutional 
symptoms of arthritis.  Sensation and motor strength were 
normal, with no muscle atrophy.  

An examination was conducted by VA in November 2003.  At 
that time, the veteran had complaints of the right knee that 
included pain when climbing stairs.  On examination, there 
was no redness, warmth, swelling, effusion, pain on 
palpation or crepitus.  Range of motion in the right knee 
was from minus 10 degrees extension to 120 degrees flexion.  
Medial and lateral collateral ligaments were normal to varus 
and valgus stress in neutral and in 30 degrees of flexion.  
The anterior and posterior cruciate ligaments were less than 
5 mm of motion on the right.  McMurray's test was negative.  
An MRI study that had been performed in May 2002, and was of 
record, showed a meniscal tear of the right knee.  The 
diagnosis was right knee meniscal tear.  

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)


526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)

Regarding the veteran's right knee disability, it is evident 
from the record that there is impairment of the knee caused 
by both arthritic involvement and the recurrent dislocation 
of the patella.  In cases where there are distinct 
disabilities caused from arthritis of the knee as well as 
other impairment of the knee, separate evaluations may be 
assigned.  See VAOPGCPREC 23-97.  If a rating is assigned 
under the provisions for other knee impairment 
(38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating 
may be assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.

The right knee disorder is currently manifested by pain and 
limitation of flexion that is not of such severity that a 20 
percent evaluation is warranted.  While a separate 
evaluation may be assigned in some cases where instability 
of the ligaments or recurrent subluxation has been 
demonstrated, this has not been demonstrated on examination.  
The slight limitation of motion that has been demonstrated 
warrants no more than a 10 percent evaluation as analogous 
to degenerative arthritis for this specific major joint 
involvement.  The Board is cognizant of the arguments 
advanced by the veteran during testimony at his hearings on 
appeal.  Absent additional disabling manifestations, 
however, an increased rating is not warranted.  

Effective Date Left Knee

The veteran's left knee disorder was assigned a 10 percent 
rating by rating decision dated in February 2002, effective 
with the date of the initial grant of service connection in 
July 1999.  The evaluation was increased to 30 percent 
disabling by rating decision in December 2003, on the basis 
of the VA compensation examination dated on November 10, 
2003.  The veteran has appealed this effective date for the 
30 percent award.  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

On examination by VA in August 2001, it was noted that the 
veteran was status post partial medial meniscectomy of the 
left knee.  The veteran stated that this caused pain, 
weakness, stiffness, swelling, instability, locking, fatigue 
and lack of endurance.  He stated that he had a constant 
dull pain, with flare-ups every one to two weeks.  These 
lasted up to a day and were brought on by exercise, even 
just by walking.  Ice and aspirin helped his symptoms.  
Range of motion of the left knee was restricted in flexion 
to 70 degrees.  There was no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability or 
weakness.  Drawer sign and McMurray tests were negative, 
without pain.  The range of motion of the knee was 
restricted by pain and there was lack of endurance on 
repeated use.  There were no constitutional symptoms of 
arthritis.  Sensation and motor strength were normal, with 
no muscle atrophy.  An X-ray study showed normal assessment 
of the articulating surfaces of the left knee.  The 
diagnosis was status post partial medical meniscectomy of 
the left knee.  

VA outpatient treatment records include treatment for 
bilateral knee pain in January and February 2002.  In 
January 2002, the veteran complained of constant pain and 
occasional instability.  In February 2002, the veteran had 
full range of motion of the left knee, without edema 
ecchymosis, or Lachman's sign.  McMurray's sign was 
questionable on the left.  The assessment was of bilateral 
meniscal injury.  An MRI was recommended.  This was 
accomplished in May 2002.  This showed patent ligaments and 
tendons, with linear tears of the posterior horn of the 
medial meniscus.  X-ray studies at that time showed no 
evidence of degenerative change, bone erosion, narrowing of 
the joint space or joint effusion.  There were no abnormal 
findings.  

An examination was conducted by VA on November 10, 2003.  At 
that time, the veteran complained that his left knee gave 
way and locked up at times.  The knee gave way when he tried 
to turn.  On examination there was no redness, warmth or 
swelling.  There was positive pain on palpation of the 
lateral patella, but no crepitus.  There was decreased 
sensation by monofilament testing about the left patella.  
Range of motion of the left knee was from minus 20 degrees 
extension to 120 degrees flexion.  Medical and lateral 
collateral ligament testing in neutral and in 30 degrees of 
flexion was negative.  The diagnosis was left knee meniscal 
tear.  

The veteran's left knee disability was increased to 30 
percent on the basis of findings of the November 10, 2003 VA 
examination that was taken by the RO to show lack of 20 
degrees of extension of the knee.  This is the earliest date 
at which this level of disability is demonstrated.  Thus, it 
is the earliest date that it is factually ascertainable that 
an increase in disability had occurred.  As such, an 
effective date earlier than November 10, 2003 is not 
warranted.  

Effective Date Cervical Spine

Service connection for degenerative disc disease of the 
cervical spine was granted by rating decision of the RO dated 
in December 2003.  At that time, an effective date of May 29, 
2001 was established.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(a)(b).  
The effective date for the grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, it is the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  Id.

The veteran submitted his initial, informal claim for 
compensation benefits that was received by VA on July 28, 
1999.  At that time, he specifically claimed service 
connection for "injuries to both knees and back."  His 
formal claim was submitted two days later at which time he 
further elaborated that he was claiming service connection 
for "injuries to both knees; back condition due to mid-air 
collision."  On May 29, 2001, a statement was received 
wherein the veteran included consideration of disability of 
the neck for compensation benefits.  On examination by VA in 
November 2003, the examiner rendered an opinion that the 
veteran's cervical disc disease, among the other injuries 
that were found on examination, was consistent with someone 
who had been involved in a mid-air collision as a 
paratrooper.  It was found to be more likely than this 
diagnosis was initially caused by the veteran's trauma while 
on active duty.  

At his hearing on appeal, the veteran testified that at the 
time he first submitted his claim he believed that he was 
including disability of the neck as part of the disability 
of the back for which service connection was awarded 
effective in July 1999.  The Board finds this testimony 
credible, particularly when it is noted that the formal 
claim included mention of the mid-air collision that was 
utilized as a basis for the examiner finding that it was 
more likely than not that the cervical disc disease was 
caused by service.  Under these circumstances, the Board 
finds that date of the veteran's claim for service 
connection for the cervical spine disorder is July 28, 1999.  




ORDER

An initial rating in excess of 10 percent for arthritis of 
the lumbar spine is denied.  

An initial rating in excess of 10 percent for the residuals 
of a meniscal tear of the right knee is denied.  

An effective date earlier than November 10, 2003, for an 
award of a 30 percent rating for the residuals of a medial 
meniscectomy of the left knee is denied.  

An effective date of July 28, 1999, for an award of service 
connection for cervical disc disease, is granted, subject to 
the controlling regulations governing the payment of monetary 
benefits.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


